In an action for a judgment declaring that Real Property Tax Law article 19 and § 305, and Real Property Law § 339-y are unconstitutional, the defendant Town of Clarkstown appeals from a judgment of the Supreme Court, Rockland County (Meehan, J.), entered July 3, 1986, which declared that Real Property Law § 339-y (1) (d) as applied by Local Laws 1985, No. 1 of the Town of Clarkstown is unconstitutional, and directed the Town of Clarkstown to assess condominium units in accordance with Real Property Law § 339-y (1) (b).
Ordered that the judgment is affirmed, with costs.
Some, but not all, of the towns comprising Rockland County have adopted Real Property Tax Law article 19. Condominium units located in towns in Rockland County which have not adopted Real Property Tax Law article 19 are assessed pursuant to Real Property Law § 339-y (1) (b), which places a protective ceiling on the aggregate assessment value of the condominium units, whereas condominium units located in towns in Rockland County which have adopted Real Property Tax Law article 19 are assessed pursuant to Real Property Law § 339-y (1) (d), which eliminates this protective ceiling.
The plaintiffs, who are owners of condominium units located in the Town of Clarkstown, which has adopted Real Property Tax Law article 19, are thus being assessed at a different value, and thus paying a different county tax, than similarly situated condominium owners in towns which have chosen not to adopt Real Property Tax Law article 19.
Under these facts, Real Property Tax Law article 19, Real Property Tax Law § 305 and Real Property Law § 339-y (1) (d) permit similarly situated properties to be taxed unequally, and there is no rational demographic basis for the difference. Accordingly, these statutes, adopted in part pursuant to Local Laws, 1985, No. 1 of the Town of Clarkstown, violate the plaintiffs’ equal protection rights and are void and unconstitutional as applied (see, Foss v City of Rochester, 65 NY2d 247). Mollen, P. J., Kunzeman, Weinstein and Rubin, JJ., concur.